Exhibit 10.13 - Amendment To Employment Agreement Between the Registrant and
Sallyanne K. Ballweg

 

[THE FIRST NATIONAL BANK OF LONG ISLAND LETTERHEAD]

 

April 8, 2009

 

Ms. Sallyanne K. Ballweg

 

 

Re:

Letter Employment Agreement dated December 13, 2007 (the “Agreement”), as
amended

 

Dear Ms. Ballweg:

 

This will serve to confirm that we have agreed to further amend the captioned
Agreement in the following respects:

 

1.         Section “1” of the Agreement is hereby deleted in its entirety and
the following section is hereby substituted therefor:

 

 

“1.

TERM; RENEWAL

 

The Initial Term of the Agreement shall run from December 31, 2007 through and
including December 31, 2009 and, if not terminated as described below, the term
shall, on January 1 of each year (beginning on January 1, 2009), automatically
be extended for an additional year, resulting in a new two (2) year term (the
“Renewal Terms”), with such modifications hereto as the parties shall agree in
writing; provided, however, that the Agreement shall not be so extended in the
event that you or FLIC provides written notice of non-extension to the other
party no later than October 31 of the preceding year. Notwithstanding the
foregoing, FLIC may not provide such notice of non-extension during any period
of time in which the Board of Directors of FLIC is actively negotiating a
transaction, the consummation of which would constitute a Change of Control
Event (as hereinafter defined).”

 

2.         Section 4.1 of the Agreement is hereby amended by the deletion of
“One Hundred Fifty Per Cent (150%)” and the insertion of “Two Hundred Per Cent
(200%)” in place thereof.

 

3.         Section 8.1 of the Agreement is hereby amended by the deletion of
“eighteen (18)” and the insertion of “twenty-four (24)” in place thereof.

 

4.         Section 10.1 of the Agreement is hereby amended by the deletion of
“eighteen (18) months” and the insertion of “two (2) years” in place thereof.

 

Please confirm that the foregoing accurately sets forth our understanding by
signing and returning the enclosed copy of this letter. The Agreement will
thereupon be deemed amended in the foregoing respects and, except as amended
hereby, its terms will continue in full force and effect.

 

Very truly yours,

 

THE FIRST OF LONG ISLAND CORPORATION

 

By: /s/ MICHAEL N. VITTORIO

Michael N. Vittorio,

President and Chief Executive Officer

Date Executed - May 18, 2009

 

Accepted and agreed:

By: /s/ SALLYANNE K. BALLWEG

Sallyanne K. Ballweg

 

 

2

 

 



 

 